DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,992,539 and 10,924,803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claims 1, 8 and 15, the prior art of record and currently cited pertinent prior art fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 8 and 15 as a whole; and further defined by identifying a channel of interest to the user which provides a plurality of videos; wherein the invention collects watch sessions which includes videos watched from the channel of interest and other videos from other distinct channels by other providers; associating a popularity indicator with the videos; and presenting a notification to the users “indicating characteristics of content of an additional channel of the plurality of additional channels, the additional channel comprising a second watched video from at least one watch session in the subset of watch sessions that each comprise the watched video from the channel of interest, wherein the second watch video is associated with a popularity indicator representing lower popularity as compared to other second watch videos from the plurality of watch sessions.” Therefore, claims 1, 8 and 15 are held allowable.

Regarding claims 2-7, 9-14 and 16-20, they depend from allowable claims 1, 8 and 15. Therefore, claims 2-7, 9-14 and 16-20 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chang et al. (Patent No US 8,370,874) – recommending content of interest based on the identity of the channels to which the user has subscribed; abstract and figure 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423